UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CLYDE HALL a.k.a.                   )
CLYDE WILLIAMS HALL, JR.,           )
                                    )
                  Petitioner,       )
                                    )
      v.                            )    Civil Action No. 17-2467 (ABJ)
                                    )
JEFFERSON SESSIONS,                 )
                                    )
                  Respondent.       )
____________________________________)


                                 MEMORANDUM OPINION

       Petitioner is a federal prisoner incarcerated at the Federal Correctional Institution in

Otisville, New York, seeking a writ of habeas corpus. In his application titled “Habeas Corpus

Petition, Under Federal Rules of Civil Procedure, Rule 81(a)(4),” petitioner states that he pled

guilty in the U.S. District Court for the Southern District of New York to one count of conspiracy

to commit wire fraud, three counts of wire fraud, and one count of conspiracy to commit

bankruptcy fraud. Pet. ¶ 2. He was sentenced on October 27, 2010, to a prison term of 240

months, followed by three years of supervised release. Id. Petitioner challenges the jurisdiction

not only of the sentencing court but of all “courts of the United States,” which he posits “were

created by legislature and only have jurisdiction over the ten miles square of the District of

Columbia, its territories and possessions[.]” Id. ¶ 5.

       Petitioner has been told at least twice that this Court cannot entertain his habeas petition

because he was not sentenced here. See Hall v. Lynch, No. 16-cv-473 (APM) (D.D.C. Apr. 18,

2016), quoting 28 U.S.C. § 2255(a) (“As a general rule applicable here, ‘a prisoner in custody

                                                 1
under sentence of a court established by Act of Congress claiming the right to be released upon the

ground . . . that the court was without jurisdiction to impose such sentence . . . may move the court

which imposed the sentence to vacate, set aside or correct the sentence.’ ”); Hall v. S. Million, No.

15-cv-1176 (RDM) (D.D.C. Oct. 27, 2015) (“To the extent that a remedy is available to the

petitioner, his claim must be addressed to the sentencing court—here, the U.S. District Court for

the Southern District of New York—in a motion under 28 U.S.C. § 2255.”). The same holds true

for this third petition. Therefore, this case will be dismissed. An order will issue separately.




                                              AMY BERMAN JACKSON
DATE: December 12, 2017                       United States District Judge




                                                 2